DETAILED ACTION
	This action is in response to the Response to Election/Restriction filed 9/16/2021. Currently, claims 2-21 are pending in the application. Claim 1 is cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species IV, Figures 5 and 6 (corresponding to claims 2-21) in the reply filed on 9/16/2021 is acknowledged.

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
	
Claim Objections
Claim 2 is objected to because of the following informalities: in order to improve the clarity of the claim(s), “the first and second cuffs being configured to rest ---.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  in order to correct a typographical error, “when the brace if fitted about the ankle” should be amended to recite ---when the brace is fitted about the ankle---.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  in order to correct a typographical error, “an ankle or a wearer” should be amended to recite ---an ankle of a wearer---.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  in order to correct a typographical error, “when the brace if fitted about the ankle” should be amended to recite ---when the brace is fitted about the ankle---.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “connecting member” in claims 2 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “tension member” in claims 2 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “quick release member” in claims 8, 9, 19 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The following structure is taught in Applicant’s disclosure to perform the claimed function: hook and loop fastener.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 limitation “connecting member” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant’s disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claims 3-10 depend on claim 2 and therefore, include the same error.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 limitation “connecting member” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 limitation “tension member” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant’s disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claims 3-10 depend on claim 2 and therefore, include the same error.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 limitation “tension member” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 9, the phrase "hook and loop type fastener" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "type"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 20, the phrase "hook and loop type fastener" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "type"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 2 recites “a rigid or substantially rigid member that provides stability to the wearer’s ankle,” which is a claim limitation indicating that Applicant is attempting to claim the wearer’s ankle (which is non-statutory subject matter). Applicant should utilize “adapted to” or “capable of” language to avoid this error. Claims 3-10 depend on claim 2 and therefore, include the same error.
Claims 12-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 12 recites “a rigid or substantially rigid member that provides stability to the ankle,” which is a claim limitation indicating that Applicant is attempting to claim the wearer’s ankle (which is non-statutory subject matter). Applicant should utilize “adapted to” or “capable of” language to avoid this error. Claims 13 and 14 depend on claim 12 and therefore, include the same error.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-4, 6-17 and 19-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iglesias et al. (US 7,018,351) in view of Kasper et al. (US 7,600,660).
In regards to claims 2 and 10, Iglesias et al. teaches in Figure 1, column 4, lines 56-59 and 63-64, column 5, lines 9-15 and column 7, lines 13-15 a first cuff (ankle support 102 for the medial side of the lower leg) positionable on the first side (medial side) of the ankle (column 4, lines 56-57 teaches “ankle support 102 for the medial side of the lower leg”); a second cuff (ankle support 104 for the lateral side of the lower leg) positionable on a second side (lateral side) of the ankle (column 4, lines 58-59 teaches “ankle support 104 for the lateral side of the lower leg”), the first (ankle support 102 for the medial side of the lower leg) and second (ankle support 104 for the lateral side of the lower leg) cuffs being configured to rest against an outside portions of a wearer's ankle (Figure 1 teaches the ankle supports 102, 104 being positioned such that they can be positioned against the exterior skin of the wearer’s ankle) and the first (ankle support 102 for the medial side of the lower leg) and second (ankle support 104 for the lateral side of the lower leg) cuffs including a rigid or substantially rigid member (column 4, lines 63-64 teaches that the ankle supports 102, 104 comprise “a rigid outer support, or a shell, 112”) that provides stability to the wearer’s ankle (column 7, lines 13-15 teaches “the shell 112 provides rigid or semi-rigid support for the ankle support;” thus, the rigid shell 112 is capable of being positioned against the wearer’s ankle to provide rigid support thereto and stabilize the position of said ankle); a connecting member (heel strap 128) that connects (as shown in Figure 1; further, column 5, lines 9-11 teaches “a heel strap 128 is attached to the lower portions of both of the ankle 
Iglesias et al. does not teach a reel based closure device that is operably coupled with a tension member, the reel based closure device being operable to tension the tension member and thereby tighten the brace about the wearer’s ankle; wherein the tension member has a substantially parallel path extending across at least a portion of the brace.
However, Kasper et al. teaches in Figures 1 and 2A an analogous device (“another strap mechanism,” taught in column 3, lines 48-49; “other strap or device that requires tightening,” taught in column 6, lines 30-31) that includes a reel based closure device (adjustment mechanism 14, cable guide 40, cable guide 42; taught in column 3, close, the hip belt about the user) that is operably coupled with (column 4, lines 4-7 teaches “when reel 32 is rotated, cable 38 is wound therein such that strap second portion 36 is pulled toward reel 32 for a shortening of the distance between base member 30 and coupler 18”) a tension member (cable 38; the abstract teaches the cable 38 being “a cable tension member”), the reel based closure device (adjustment mechanism 14, cable guide 40, cable guide 42) being operable to tension (column 4, lines 4-8 teaches that when the winding reel 32 of the adjustment mechanism 14 is rotated, the cable 38 is wound therein such that the cable 38 is shortened and tightened) the tension member (cable 38) and thereby tighten the brace (column 4, lines 4-8 teaches that the harness 10 is tightened by rotation of the winding reel 32) about the wearer’s anatomy (the wearer’s hip, as shown in Figure 1; see also column 3, lines 18-20); wherein the tension member (cable 38) has a substantially parallel path (as shown in Figure 2A, the cable 38 includes horizontal lengths that are parallel to each other and parallel to (and extending across) the length of the harness 10) extending across at least a portion of the brace (harness 10).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the brace of Iglesias et al. to include a reel based closure device that is operably coupled with a tension member, the reel based closure device being operable to tension the tension member and thereby tighten the brace about the wearer’s anatomy; wherein the tension member has a substantially parallel path extending across at least a portion of the brace as taught by Kasper et al. because this 
Since the brace of Iglesias et al. is worn about the user’s ankle (as discussed above), such a modification would result in a device that is operable to be tightened about the wearer’s ankle.
In regards to claim 3, Iglesias et al. and Kasper et al. teach the apparatus of claim 2. Since the brace of Iglesias et al. is modified (see rejection of claim 2 above) to include the reel based closure device (adjustment mechanism 14, cable guide 40, cable guide 42) of Kasper et al., the resulting device includes one or more guides (cable guide 40, cable guide 42) that are coupled with (attached to form a unit with and thus, indirectly couple to) the first cuff (ankle support 102 for the medial side of the lower leg) or the second cuff (ankle support 104 for the lateral side of the lower leg), the one or more guides (cable guide 40, cable guide 42) being configured to guide or route the tension member (cable 38) about a path along the brace (column 3, lines 64-66 of Kasper et al. teach “medial and lateral cable guides 40 and 42 are "U" shaped in plan view with channels therein to slidably guide cable 38 about a looped path”).
In regards to claim 4, Iglesias et al. and Kasper et al. teach the apparatus of claim 2. Since the brace of Iglesias et al. is modified (see rejection of claim 2 above) to include the reel based closure device (adjustment mechanism 14, cable guide 40, cable guide 42) of Kasper et al., the resulting device includes one or more guides (cable guide 40, cable guide 42) that are coupled with (attached to form a unit with and thus, indirectly couple to) the one or more straps (loop-type VELCRO® straps 120), the one or more guides (cable guide 40, cable guide 42) being configured to guide or route the 
In regards to claim 6, Iglesias et al. and Kasper et al. teach the apparatus of claim 2. Iglesias et al. teaches in Figure 1 and column 3, lines 24-35 that the first cuff (ankle support 102 for the medial side of the lower leg) and/or second cuff (ankle support 104 for the lateral side of the lower leg) include a resilient foam (column 3, lines 24-35 teaches that the ankle supports 102, 104 include a pad 110 positioned on the shell 112, and that the pad 110 is made of a “resilient material” such as “foams”) or air filled member that is configured to mold to (since the foam pad 110 is taught in column 3, lines 24-35 to be “resilient,” the material of the pad 110 is capable of flexing to mold to the contours of the wearer’s ankle) and form a comfortable fitting against the wearer’s ankle (the abstract teaches “the internal structure of the pad (110) is molded to include geometrically shaped cells of various size, shape and thickness to provide differing levels of localized comfort to the user of the ankle support (100)”).
In regards to claim 7, Iglesias et al. and Kasper et al. teach the apparatus of claim 2. Iglesias et al. teaches in Figure 1 that the connecting member (heel strap 128) is positionable under the wearer’s foot so that a heel of the foot is exposed when the brace if fitted about the ankle (Figure 1 teaches the heel strap 128 having a configuration that is capable of being positioned under the wearer’s foot so that a heel of the foot is uncovered when the ankle support 100 is fitted about the ankle, depending on the size and proportion of the wearer’s foot).
In regards to claim 8, Iglesias et al. and Kasper et al. teach the apparatus of claim 2. Iglesias et al. teaches in Figure 1 and column 5, lines 12-19 that the one or more straps (loop-type VELCRO® straps 120) include a quick release member (straps 120 are taught in column 5, line 16 to include loop-type VELCRO®) that allows the one or more straps (loop-type VELCRO® straps 120) to be coupled with the first cuff (ankle support 102 for the medial side of the lower leg) or second cuff (ankle support 104 for the lateral side of the lower leg) to secure the brace (ankle support 100) against the ankle (column 5, lines 12-19 teaches that the loop-type VELCRO® straps 120 are attachable to the hook-type VELCRO® sections 126 on shell 112 of the ankle supports 102, 104 “as the means of securing the ankle supports to the lower leg”).
In regards to claim 9, Iglesias et al. and Kasper et al. teach the apparatus of claims 2 and 8. Iglesias et al. teaches in column 5, lines 12-19 that the quick release member (loop-type VELCRO®) is a hook and loop type fastener (explicitly taught to be “loop-type VELCRO®”).
In regards to claims 11 and 21, Iglesias et al. teaches in Figure 1, column 4, lines 56-59 and 63-64, column 5, lines 9-15 and column 7, lines 13-15 a first cuff (ankle support 102 for the medial side of the lower leg) positionable on a first side (medial side) of an ankle or a wearer (column 4, lines 56-57 teaches “ankle support 102 for the medial side of the lower leg”); a second cuff (ankle support 104 for the lateral side of the lower leg) positionable on a second side (lateral side) of the ankle of the wearer (column 4, lines 58-59 teaches “ankle support 104 for the lateral side of the lower leg”); a connecting member (heel strap 128) that connects (as shown in Figure 1; further, column 5, lines 9-11 teaches “a heel strap 128 is attached to the lower portions of both 
Iglesias et al. does not teach a reel based closure device that is operable to tension a tension member and thereby tighten the brace about the ankle; wherein the tension member has a substantially parallel path extending across at least a portion of the ankle brace.
However, Kasper et al. teaches in Figures 1 and 2A an analogous device (“another strap mechanism,” taught in column 3, lines 48-49; “other strap or device that requires tightening,” taught in column 6, lines 30-31) that includes a reel based closure device (adjustment mechanism 14, cable guide 40, cable guide 42; taught in column 3, lines 43-45 to include “a base member 30 onto which a winding reel 32 is secured;” taught in column 3, lines 22-23 to tighten, or close, the hip belt about the user) that is 
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the brace of Iglesias et al. to include a reel based closure device that is operable to tension a tension member and thereby tighten the brace about the anatomy; wherein the tension member has a substantially parallel path extending across at least a portion of the ankle brace as taught by Kasper et al. because this element is known to enable micro adjustment of the brace to be carried out, as Kasper et al. teaches in column 2, lines 31-32.
Since the brace of Iglesias et al. is worn about the user’s ankle (as discussed above), such a modification would result in a device that is operable to be tightened about the ankle.
In regards to claim 12, Iglesias et al. and Kasper et al. teach the apparatus of claim 11. Iglesias et al. teaches in Figure 1, column 4, lines 63-64 and column 7, lines 13-15 a rigid or substantially rigid member (column 4, lines 63-64 teaches that the 
In regards to claim 13, Iglesias et al. and Kasper et al. teach the apparatus of claims 11 and 12. Iglesias et al. teaches in Figure 1 and column 3, lines 24-35 a resilient member (column 3, lines 24-35 teaches that the ankle supports 102, 104 include a pad 110 positioned on the shell 112, and that the pad 110 is made of a “resilient material”) on an inside of (Figure 1 teaches the pad 110 being positioned on the interior, skin-facing surfaces of shells 112) the ankle brace (ankle support 100), the resilient member (pad 110) being configured to mold to the ankle (since the pad 110 is taught in column 3, lines 24-35 to be “resilient,” the material of the pad 110 is capable of flexing to mold to the contours of the wearer’s ankle).
In regards to claim 14, Iglesias et al. and Kasper et al. teach the apparatus of claims 11-13. Iglesias et al. teaches in Figure 1 and column 3, lines 24-35 a resilient foam (column 3, lines 24-35 teaches that the ankle supports 102, 104 include a pad 110 positioned on the shell 112, and that the pad 110 is made of a “resilient material” such as “foams”) or air filled member that is configured to mold to (since the foam pad 110 is taught in column 3, lines 24-35 to be “resilient,” the material of the pad 110 is capable of flexing to mold to the contours of the wearer’s ankle) and form a comfortable fitting against the ankle (the abstract teaches “the internal structure of the pad (110) is 
In regards to claim 15, Iglesias et al. and Kasper et al. teach the apparatus of claim 11. Iglesias et al. teaches in Figure 1 that the connecting member (heel strap 128) is positionable under the foot so that a heel of the foot is exposed when the brace if fitted about the ankle (Figure 1 teaches the heel strap 128 having a configuration that is capable of being positioned under the wearer’s foot so that a heel of the foot is uncovered when the ankle support 100 is fitted about the ankle, depending on the size and proportion of the wearer’s foot).
In regards to claim 16, Iglesias et al. and Kasper et al. teach the apparatus of claim 11. Since the brace of Iglesias et al. is modified (see rejection of claim 11 above) to include the reel based closure device (adjustment mechanism 14, cable guide 40, cable guide 42) of Kasper et al., the resulting device includes one or more guides (cable guide 40, cable guide 42) that are coupled with (attached to form a unit with and thus, indirectly couple to) the first cuff (ankle support 102 for the medial side of the lower leg) or the second cuff (ankle support 104 for the lateral side of the lower leg), the one or more guides (cable guide 40, cable guide 42) being configured to guide or route the tension member (cable 38) about a path along the ankle brace (column 3, lines 64-66 of Kasper et al. teach “medial and lateral cable guides 40 and 42 are "U" shaped in plan view with channels therein to slidably guide cable 38 about a looped path”).
In regards to claim 17, Iglesias et al. and Kasper et al. teach the apparatus of claim 11. Since the brace of Iglesias et al. is modified (see rejection of claim 11 above) to include the reel based closure device (adjustment mechanism 14, cable guide 40, 
In regards to claim 19, Iglesias et al. and Kasper et al. teach the apparatus of claim 11. Iglesias et al. teaches in Figure 1 and column 5, lines 12-19 that the at least one strap (loop-type VELCRO® straps 120) includes a quick release member (straps 120 are taught in column 5, line 16 to include loop-type VELCRO®) that allows the at least one strap (loop-type VELCRO® straps 120) to be coupled with the first cuff (ankle support 102 for the medial side of the lower leg) or second cuff (ankle support 104 for the lateral side of the lower leg) to secure the ankle brace (ankle support 100) to the ankle (column 5, lines 12-19 teaches that the loop-type VELCRO® straps 120 are attachable to the hook-type VELCRO® sections 126 on shell 112 of the ankle supports 102, 104 “as the means of securing the ankle supports to the lower leg”).
In regards to claim 20, Iglesias et al. and Kasper et al. teach the apparatus of claims 11 and 19. Iglesias et al. teaches in column 5, lines 12-19 that the quick release member (loop-type VELCRO®) is a hook and loop type fastener (explicitly taught to be “loop-type VELCRO®”).

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the claim objection(s) and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. In regards to claim 5, the prior art does not teach one or more guides that are coupled with the one or more straps and with the first cuff or second cuff, the one or more guides being configured to guide or route the tension member between the one or more straps and the first cuff or second cuff, in combination with the other elements of the claim(s).
Claim 18 would be allowable if rewritten to overcome the claim objection(s) and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. In regards to claim 18, the prior art does not teach one or more guides that are coupled with the at least one strap and with the first cuff or second cuff, the one or more guides being configured to guide or route the tension member between the at least one strap and the first cuff or second cuff, in combination with the other elements of the claim(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Parizot (US 2006/0004310)
Reinhardt (US 2004/0010214)
Sroufe et al. (US 6,554,785)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA H FISHER whose telephone number is (571)270-7033. The examiner can normally be reached M-TH 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.